Citation Nr: 1208685	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-07 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for residuals of a left foot injury.

2.  Entitlement to service connection for a skin disorder, to include as a result of exposure to herbicides.

3.  Entitlement to service connection for a lung disorder, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse, and T.M.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to May 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2011, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

The Board notes that the issue of entitlement to service connection for a left foot disorder has been recharacterized above as entitlement to service connection for residuals of a left foot injury based upon the medical evidence discussed below.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a skin disorder, to include as a result of exposure to herbicides and entitlement to service connection for a lung disorder, to include as a result of exposure to herbicides are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.



FINDING OF FACT

The competent and credible evidence reveals that the Veteran suffered an injury to the left foot in service that resulted in disabling residuals.


CONCLUSION OF LAW

Residuals of a left foot injury were incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran seeks entitlement to service connection for residuals of a left foot injury.  The Veteran contends that he was injured in service when a 155 millimeter howitzer shell was dropped on his left foot.  He reports that his left foot was treated by a local Vietnamese physician while in service.

Service treatment records do not reveal any complaint, diagnosis, or treatment for any musculoskeletal condition, including any left foot disorder.

Post service treatment records reveal complaints of a painful left great toe since October 2004.

In a statement dated in January 2011, Dr. G.W.C., a podiatrist, reported that he evaluated the Veteran's left foot.  The Veteran was noted to report that a 95 pound artillery shell landed on the top of his left foot while he was in Vietnam.  He reported that his left great toe nail lifted off the nail bed and that his toe was crushed.  The Veteran stated that he was given first aid by a local Vietnamese physician and that he has had a painful toe since that time.  He indicated that the nail never grew back normally.  He described the pain as throbbing, made worse by increased levels of activity as well as any tight shoe gear.  After physical examination the private podiatrist diagnosed the Veteran with a sensory loss in the left hallux as compared to the right as well as degenerative changes in the joint of his left great toe.  In addition, the Veteran was diagnosed with a probable fungal infection in the left great toenail plate.  The podiatrist rendered the opinion that the Veteran's "issues are a direct result of trauma to the digit."

In a statement dated in February 2011, Dr. B.R. indicated that the Veteran's history was significant for a left foot injury.

At a hearing before the undersigned Veterans Law Judge in October 2011, the Veteran reasserted that his left foot was injured when an artillery shell was dropped on it and that he had pain since service.

The Board finds that entitlement to service connection for residuals of a left foot injury is warranted.  Service treatment records do not reveal any indication of any left foot injury or disorder in service.  However, the Board notes that the Veteran has reported that an artillery shell was dropped on his left foot in service and that he has had left foot pain since service.  In addition, the Veteran's service personnel records reveal that the Veteran served as a canoneer.  The Board finds the Veteran's reports of an artillery shell having been dropped on his left foot in service and his reports of pain in the left foot since service to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In January 2011, a private podiatrist diagnosed the Veteran with sensory loss in the left great toe and degenerative changes in the joint of the left great toe.  The podiatrist associated the Veteran's issues with his reported in service trauma.  As the Veteran has competently and credibly reported that he was injured in service and a private podiatrist has associated the Veteran's current left foot disorders with the Veteran's injury in service, entitlement to service connection for residuals of a left foot injury is granted.


ORDER

Service connection for residuals of a left foot injury is granted.


REMAND

The Veteran seeks entitlement to service connection for a skin disorder, to include as a result of exposure to herbicides, and entitlement to service connection for a lung disorder, to include as a result of exposure to herbicides.

At the hearing before the undersigned Veterans Law Judge in October 2011, the Veteran reported that he received consistent care from the VA Community Based Outpatient Clinic (CBOC) in St. George, Utah.  A witness at the hearing indicated that the Veteran most recently received treatment in September 2011.  Review of the claims file does not reveal that any treatment records from the St. George VA CBOC dated subsequent to March 2008 have been obtained and associated with the claims file.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain complete VA clinical records pertaining to the Veteran's treatment.

The Board notes that to date the Veteran has not been afforded a VA medical examination regarding the etiology of his claimed skin and lung disorders.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that service treatment records reveal that the Veteran was found to have a rare growth of diplococcus pneumonia.  In addition, the Veteran reported a chronic cough on his Report of Medical History at separation from service in May 1970.  Post service treatment records reveal that the Veteran has been diagnosed with chronic obstructive pulmonary disease.  As such, the Board finds it necessary to afford the Veteran a VA medical examination regarding the etiology of his lung disorder.

The Board notes that the service treatment records do not reveal any complaint, diagnosis, or treatment for any skin disorder.  The post service treatment records reveal that the Veteran has been treated for a rash, scaly skin diagnosed as tinea, and seborrheic keratosis.  The Veteran contends that his skin disorder is related to exposure to herbicides in Vietnam and that he has had a skin disorder since service.   As such, the Board finds it necessary to afford the Veteran a VA medical examination regarding the etiology of his skin disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Attempt to obtain all VA medical records pertaining to the Veteran, including those from the St. George VA CBOC dated since March 2008.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature, extent, onset and etiology of any lung disorder and/or skin disorder found to be present.  The claims file should be made available to and reviewed by the examiner.  All indicated studies and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any lung disorder and/or skin disorder found to be present is related to or had its onset during service, including exposure to herbicides while in Vietnam, and particularly, in regard to the Veteran's claim of entitlement to service connection for a lung disorder, to the notation of a rare growth of diplococcus pneumonia in the Veteran's service treatment records.  The rationale for all opinions expressed should be provided in a legible report.  

3.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


